FILED
                            NOT FOR PUBLICATION                             OCT 28 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-50404

               Plaintiff - Appellee,             D.C. No. 2:99-cr-01274-RSWL

  v.
                                                 MEMORANDUM *
ALBERTO PINA,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Central District of California
                    Ronald S.W. Lew, District Judge, Presiding

                            Submitted October 25, 2011 **

Before:        TROTT, GOULD, and RAWLINSON, Circuit Judges.

       Alberto Pina appeals from the 360-month sentence imposed following his

convictions for Racketeer Influenced and Corrupt Organizations conspiracy under

18 U.S.C. § 1962(d), and being a felon in possession of a firearm under 18 U.S.C.

§ 922(g)(1). We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Pina contends that his sentence is substantively unreasonable. Given the

district court’s factual findings, Pina’s low-end Guidelines sentence is reasonable

in light of the totality of the circumstances and the 18 U.S.C. § 3553(a) sentencing

factors. See Gall v. United States, 552 U.S. 38, 51 (2007); United States v.

Stoterau, 524 F.3d 988, 997 (9th Cir. 2008); U.S.S.G. § 1B1.3(a)(1)(B).

      AFFIRMED.




                                          2                                    10-50404